Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolla (US 20090283637 A1) in view of Rosman et al. (US 8740151 B1).

Regarding Claim 1, Nolla teaches a pressure deck system for a fuselage of an aircraft comprising: a first sloping outboard pressure panel (Fig. 1 left sloped panel 3); a second sloping outboard pressure panel (Fig. 1 right sloped panel 3) opposite the first sloping outboard pressure panel; pressure panels between the first sloping outboard pressure panel and the second sloping outboard pressure panel (Fig. 1 panels between left and right sloped panels), wherein the pressure panels form an upper boundary of a wheel well in the fuselage (Unpressurized section shown in Fig. 2 where wheel well is implemented); and longitudinal beams connected to the pressure panels and a cabin floor of a fuselage of the aircraft (Fig. 1 elements 2).
	Nolla fails to explicitly teach a first longitudinal stiffener connected to the first sloping outboard pressure panel and a second longitudinal stiffener connected to the second sloping outboard pressure panel.
	However, Rosman teaches a first longitudinal stiffener connected to the first sloping outboard pressure panel and a second longitudinal stiffener connected to the second sloping outboard pressure panel (“Each one of the stiffeners 242 may extend between a corresponding pair of the intercostals 100 mounted on opposite sides of the fuselage 12 as shown in FIG. 4. The stiffeners 242 may be provided in a hat section cross-sectional shape or in any other suitable cross-sectional shape for stiffening the pressure deck 64” Col. 7 lines 29-34).
	Nolla and Rosman are considered to be analogous to the claimed invention as they are in the same field of aircraft pressure decks. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panels of Nolla with the stiffeners of Rosman. It is known in the art to implement stiffeners in panels to reduce the rise of the panel buckling under pressure.


Regarding Claim 2, Nolla and Rosman teach the limitations set forth in Claim 1.
Nolla further discloses a waterline of the pressure deck system is de-coupled from a side-of-body waterline in the fuselage (Fig. 1; Different waterlines shown as above floor panel 100 and under pressure panels 3).

Regarding Claim 3, Nolla and Rosman teach the limitations set forth in Claim 2.
Nolla further discloses each of the pressure panels have an arched shape (Fig. 1 curved elements 3).



Regarding Claim 4, Nolla and Rosman teach the limitations set forth in Claim 3.
Nolla further discloses a sloping pressure deck connecting a rear spar of a center wing box of the aircraft to the first sloping outboard pressure panel, the second sloping outboard pressure panel, and the pressure panels (“The lengthwise beams (2) are fixed on the front end at the center wing partition and on the back end at the vertical watertight bulkhead of the aircraft” Par. [0003] lines 2-5).

Regarding Claim 5, Nolla and Rosman teaches the limitations set forth in Claim 4.
Nolla further discloses a first longitudinal beam inboard of a landing gear system in the wheel well that protrudes into the wheel well; and a second longitudinal beam inboard of the landing gear system that protrudes into the wheel well (Fig. 1 elements 2 protrude into unpressurized wheel well region).

Regarding Claim 6, Nolla and Rosman teaches the limitations set forth in Claim 5.
	Rosman further discloses a stub frame having a stepped configuration (Fig. 2 elements 84).

Regarding Claim 7, Nolla and Rosman teaches the limitations set forth in Claim 1.
Nolla further discloses the upper boundary of the wheel well has an arched shape (Arches shown in Fig. 1).

Regarding Claim 8, Nolla and Rosman teaches the limitations set forth in Claim 1.
Rosman further discloses a compression chord connected to an aft wheel well bulkhead and internal to the wheel well (“The lower flange 166 of the upper chord splice fitting 160 may act as a load path for transferring compression and/or tension load between the stub frame 84 upper flange 88 and the intercostal 100 upper flange 104” Col. 9 lines 20-24).


Regarding Claim 9, Nolla teaches a method for controlling a pressure differential between a cabin and a wheel well in an aircraft (Pressure differential shown as the upper and lower segments separated by the pressure deck in Fig. 2), the method comprising: forming an upper boundary of the wheel well (Unpressurized section shown in Fig. 2 where wheel well is implemented) by connecting pressure panels between the first sloping outboard pressure panel and the second sloping outboard pressure panel (Connected pressure panels shown in Fig. 1); and connecting longitudinal beams (Fig. 2 elements 2) to the pressure panels and a cabin floor of a fuselage of the aircraft (Fig. 2 element 5).
	Nolla fails to explicitly teach connecting a first sloping outboard pressure panel to a first longitudinal stiffener; connecting a second sloping outboard pressure panel to a second longitudinal stiffener.
	However, Rosman teaches connecting a first sloping outboard pressure panel to a first longitudinal stiffener; connecting a second sloping outboard pressure panel to a second longitudinal stiffener (“Each one of the stiffeners 242 may extend between a corresponding pair of the intercostals 100 mounted on opposite sides of the fuselage 12 as shown in FIG. 4. The stiffeners 242 may be provided in a hat section cross-sectional shape or in any other suitable cross-sectional shape for stiffening the pressure deck 64” Col. 7 lines 29-34).
	Nolla and Rosman are considered to be analogous to the claimed invention as they are in the same field of aircraft pressure decks. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panels of Nolla with the stiffeners of Rosman. It is known in the art to implement stiffeners in panels to reduce the rise of the panel buckling under pressure.



Regarding Claim 10, Nolla and Rosman teach the limitations set forth in Claim 9.
Nolla further discloses a waterline of a pressure deck system is de-coupled from a side-of-body waterline in the fuselage (Fig. 1; Different waterlines shown as above floor panel 100 and under pressure panels 3).

Regarding Claim 11, Nolla and Rosman teach the limitations set forth in Claim 9.
Nolla further discloses connecting a sloping pressure deck to a rear spar of a center wing box of the aircraft and the first sloping outboard pressure panel, the second sloping outboard pressure panel, and the pressure panels (“The lengthwise beams (2) are fixed on the front end at the center wing partition and on the back end at the vertical watertight bulkhead of the aircraft” Par. [0003] lines 2-5).

Regarding Claim 12, Nolla and Rosman teach the limitations set forth in Claim 11.
Nolla further discloses connecting a first longitudinal beam inboard of a landing gear system in the wheel well such that the first longitudinal beam protrudes into the wheel well; and connecting a second longitudinal beam inboard of the landing gear system such that the second longitudinal beam protrudes into the wheel well (Fig. 1 elements 2 protrude into unpressurized wheel well region).

Regarding Claim 13, Nolla and Rosman teach the limitations set forth in Claim 9.
Rosman further discloses connecting a compression chord to an aft wheel well bulkhead and internal to the wheel well (“The lower flange 166 of the upper chord splice fitting 160 may act as a load path for transferring compression and/or tension load between the stub frame 84 upper flange 88 and the intercostal 100 upper flange 104” Col. 9 lines 20-24).

Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosman et al. (US 8740151 B1) in view of Nolla (US 20090283637 A1).

Regarding Claim 14, Rosman teaches an aircraft comprising: an aft wheel well bulkhead forming an aft boundary of a wheel well for a landing gear system (Shown in Fig. 3); a rear spar of a center wing box forming a forward boundary of the wheel well (Fig. 3; Rear of wing element 20); and a pressure deck system forming an upper boundary of the wheel well (Fig. 2 element 64), the pressure deck system comprising: a first wheel well longeron connected to the first sloping outboard pressure panel (“the configuration of the stub frames 84 and intercostals 100 in combination with the longitudinal orientation of the beams 190, 220 allows for an increase in height of the wheel well 34” Col. 5 lines 27-30); a wheel well longeron connected to the second sloping outboard pressure panel
	Rosman fails to explicitly teach a first sloping outboard pressure panel; a second sloping outboard pressure panel opposite the first sloping outboard pressure panel; and pressure panels having an arched shape and connected to the first sloping outboard pressure panel and the second sloping outboard pressure panel; and longitudinal beams connected to the pressure panels and a cabin floor of a fuselage of the aircraft.
	However, Nolla teaches a first sloping outboard pressure panel (Fig. 1 left sloped panel 3); a second sloping outboard pressure panel opposite the first sloping outboard pressure panel (Fig. 1 right sloped panel 3); and pressure panels having an arched shape and connected to the first sloping outboard pressure panel and the second sloping outboard pressure panel (Fig. 1 panels between left and right sloped panels); and longitudinal beams connected to the pressure panels and a cabin floor of a fuselage of the aircraft (Fig. 1 elements 2).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure deck of Rosman with the pressure panels of Nolla. Doing so would allow for risk of the panels buckling under pressure to be minimized.


Regarding Claim 15, Nolla and Rosman teach the limitations set forth in Claim 14.
Nolla further discloses a waterline of the pressure deck system is de-coupled from a side-of-body waterline in the fuselage (Fig. 1; Different waterlines shown as above floor panel 100 and under pressure panels 3).

Regarding Claim 16, Nolla and Rosman teach the limitations set forth in Claim 15.
Nolla further discloses a sloping pressure deck connected to the rear spar of the center wing box of the aircraft and the first sloping outboard pressure panel, the second sloping outboard pressure panel, and the pressure panels (“The lengthwise beams (2) are fixed on the front end at the center wing partition and on the back end at the vertical watertight bulkhead of the aircraft” Par. [0003] lines 2-5).

Regarding Claim 17, Nolla and Rosman teach the limitations set forth in Claim 14 and further discloses the pressure deck system further comprises: a first longitudinal beam inboard of the landing gear system that protrudes into the wheel well; and a second longitudinal beam inboard of the landing gear system that protrudes into the wheel well (Fig. 1 elements 2 protrude into unpressurized wheel well region).

Regarding Claim 19, Nolla and Rosman teach the limitations set forth in Claim 14 and further discloses the upper boundary has an arched shape (Arches shown in Fig. 1).

Regarding Claim 20, Nolla and Rosman teach the limitations set forth in Claim 14.
Rosman further discloses the pressure deck system further comprises: a support structure internal to the wheel well, wherein the support structure connects the rear spar, a sloping pressure deck, and one of the longitudinal beams to at least one of the pressure panels (Fig. 2 element 62).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644